Citation Nr: 1028729	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-06 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to consideration of the assignment of an extra-
schedular rating for service-connected spondylolisthesis at L5-
S1, with spondylolysis, from July 3, 2007, forward.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2009 videoconference 
hearing before the undersigned at the VA office in San Antonio.  
A hearing transcript is associated with the claims folder.

The Board remanded this claim for further development in a May 
2009 decision.  The development requested has not been completed.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim of entitlement to an increased rating 
for his service-connected spondylolisthesis at L5-S1 with 
spondylolysis in September 2005.  Service connection had 
initially granted in a July 1968 rating decision, and a 10 
percent evaluation was assigned, effective from May 17, 1968, the 
day after the Veteran separated from service.  The December 2005 
rating decision which is the subject of the pending appeal denied 
the Veteran's claim for an increased rating.  However, in an 
August 2007 rating decision, the RO granted a 20 percent 
evaluation, effective from July 3, 2007.  The Veteran continued 
his appeal, and the case came before the Board.  

In a May 2009 decision, the Board remanded the Veteran's 
increased rating claim for additional development.  Specifically, 
although the Board confirmed the RO's denial of an increased 
schedular rating, it found that exceptional factors rendered 
impractical the application of regular schedular standards as to 
the issue of a higher disability evaluation.  Thus, the Board 
stated that the RO should schedule the Veteran for a social and 
industrial survey, followed by referral to the Under Secretary 
for Benefits or Director of Compensation and Pension (C&P) 
Service, and an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b) and/or 38 C.F.R. § 4.16(b). 

On remand, the Veteran was sent letters in July and September 
2009 requesting information regarding his previous employment.  A 
social and industrial survey was completed in February 2010 at 
the VA Medical Center in San Antonio.  However, no referral for 
extra-schedular consideration was effectuated. 

It is apparent from the discussion in the May 2010 Supplemental 
Statement of the Case (SSOC) that the Appeals Management Center 
considered the Veteran's failure to respond to the development 
letters as sufficient to obviate the Board's directive that the 
case be referred to the C&P Director for consideration of an 
extra-schedular rating.  With all due respect for that 
conclusion, however, the Veteran's employment situation was fully 
discussed in the social and industrial survey, and, it thus 
appears that extra-schedular consideration can be accomplished.  
Moreover, where the remand directives of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board reiterates its concern that extra-schedular 
consideration is necessary, and remand is again required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claim for 
consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) and/or 
38 C.F.R. § 4.16(b), as specified in the 
remand of May 2009.  Actions taken thereafter 
should proceed in accordance with the 
directives of the Under Secretary for 
Benefits or the Director of the C&P Service.

2.  If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an SSOC addressing entitlement to an 
extra-schedular evaluation from July 3, 2007, 
forward, and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

